DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/19/20 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 12-14, 18, 19, 20, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of US Patent Application Publication 2012/0070882 Schaffner et al.
Clarke describes the method of treating contaminated matter including applying a composition[—col. 9 line 65] and actively heating above ambient and below 100 wherein the matter is contaminated with energetic compounds (col. 4 lines 1-5). Clarke teaches the method treats the matter by microbial action (col. 9 line 45-60)
Clarke lacks the composition having volatile fatty acid, protein based carbon ,and urea/ammonium.
Schaffner —in the same field of endeavor-describes a composition for treating energetic compounds by microbial action including volatile fatty acid1 ( “sodium proponate [sic]” ¶0016; “propionate” ¶0037)) a protein based carbon (“yeast ¶0024) and urea (¶0018).
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have used the fatty acid, carbon, and urea as described by Schaffner because Schaffner describes the composition as being useful for the same purpose.
Clarke fails to describe the applying precedes the heating. Examiner finds that applying before heating amounts to an obvious reordering of method steps and thus nonpatentable.
2. 
With regards to claim 28: Schaffner (figures—see date columns) describes repeating adding after one day. The repeating at least one day after would have been obvious because one of ordinary skill in the art would know that repeating would improve the ultimate outcome.

Claim 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of US Patent Application Publication 2012/0070882 Schaffner et al. as applied to claims 1 above, and further  in view of Crawford US Patent Number 5,455,173.
Clarke lacks the plurality of energetic compounds.

Crawford describes a similar process for treating sites contaminated with a plurality (col. 1 line 44-46)

It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have practiced the Clarke invention on a site contaminated with a plurality, and thus to treat the plurality as claimed.

With regards to claim 15: Clarke lacks the stimulant as claimed.

.

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of US Patent Application Publication 2012/0070882 Schaffner et al. as applied to claims 1 above, and further  in view of US Patent Application Publication 2003/0073877 Yen.
Clarke lacks the surfactant.
Yen describes a similar process, and teaches (f50) that surfactant improves spread of reagents through soil.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have the surfactant as claimed.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of US Patent Application Publication 2012/0070882 Schaffner et al. as applied to claims 1 above, and further  in view of Evans US Patent Application Publication 2006/0263869
Clarke-as modified in view of Schaffner—describes a various nitrogen sources (e.g. Schaffner ¶0016 ) including “ammoniacal nitrogen” but lacks the ammonium salt. 
.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of US Patent Application Publication 2012/0070882 Schaffner et al. as applied to claims 1 above, and further  in view of US Patent Application Publication 2008/0272051 Baseeth et al.
Clarke, as modified, lacks the sodium acetate of claim 25.
Baseeth—in the same field of endeavor-describes a composition for treating energetic compounds by microbial action, including sodium acetate (¶0057) for pH control.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have included sodium acetate in order to buffer pH.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of US Patent Application Publication s applied to claims 1 above, and further  in view of Scalzi et al. US Patent Application Publication 2018/0001358
Clarke, as modified, lacks the corn steep liquor of claim 26.
Scalzi—in the same field of endeavor--describes adding nutrients (e.g. corn steep liquor and/or molasses ¶007) as inexpensive stimulants for microbial decontamination.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have the corn steep liquor as claimed.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5,846,393 Clarke et al. in view of US Patent Application Publication 2012/0070882 Schaffner et al. and  Crawford as applied to claims 15 above, and further  in view of Scalzi et al. US Patent Application Publication 2018/0001358
Clarke, as modified, lacks the molasses of claim 27.
Scalzi—in the same field of endeavor--describes adding nutrients (e.g. corn steep liquor and/or molasses ¶007) as inexpensive stimulants for microbial decontamination.

It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Clarke to have the molasses as claimed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets “volatile fatty acid” broadly to encompass compounds  (salts of esters, for example) of fatty acids. Notable sodium acetate is a salt of acetic acid
        2 Examiner notes figure 4 suggests that the increase in pH is a natural phenomenon because it occurs even in the “control” treatment.